Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Kim et al. (US 2021/0219437 A1 corresponds to KR20190143029A) teaches an electronic device which employs a flexible display and, even when a housing is changed in size or shape, can keep an antenna at the same characteristic. The electronic device may comprise: a first side surface member, on one surface of which a plurality of conductive parts and at least one first non-conductive part disposed between the plurality of conductive parts are arranged; a second side surface member movable toward the one side of the first side surface member; a flexible display, the width of the exposed portion of which can be adjusted on the basis of the movement of the second side surface member; and a wireless communication circuit electrically connected to at least one of the plurality of conductive parts and configured to transmit or receive an RF signal, wherein the second side surface member comprises a sliding cover surface disposed to face the one surface of the first side surface member, and the sliding cover surface has at least one second non-conductive part formed on a portion thereof facing the first non-conductive part, when the overlap between the second side surface member and the first side surface member is largest, and the sliding cover surface is formed not to face the first non-conductive part when the overlap between the second side surface member and the first side surface member is smallest or there is no overlap therebetween. Park et al. (Antenna-on-Display (AoD) for Millimeter-wave 5G Mobile Devices - 2019 IEEE) teaches a novel concept of an optically n-on-display (AoD) realized using photolithography that can be integrated in active display panels such as OLEDs and LCDs. The proposed approach is exemplified for future millimeter-wave 5G mobile devices. A multi-layer structure with AoD is proposed and designed for potential beam-steering applications. The designed and fabricated 1×8 AoD exhibits 9.16 dBi boresight gain at 28 GHz while maintaining 88% optical transparency.
Kim and Park, however, fail to disclose an antenna implemented as one of the plurality of metal rims, and connected to a feeding unit at one point and connected to a ground through a switching unit at another point to radiate signals through different bands, as required by claim 1.
Claims 1-20 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844